Citation Nr: 1456062	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  04-38 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a gynecological disability, originally claimed as pelvic pain, to include uterine fibroids and residuals of a miscarriage. 

2.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel




INTRODUCTION

The appellant had Army Reserve service beginning in 1982.  The record includes verification of a period of active duty for training (ACDUTRA) from May 1982 to October 1982.  The appellant also had subsequent Reserve service.

These matters originate from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case was previously before the Board of Veterans' Appeals (Board) in September 2007, July 2010, May 2012, July 2013, and January 2014 when it was remanded for additional development.  

The Board notes that during the pendency of the appellant's appeal, service connection was denied from a gynecological condition, claimed as a miscarriage.  Given the context of the appellant's allegations, and (as discussed below) the submission of new evidence not previously considered, the Board will consider the appeal as a claim of service connection for all gynecological disabilities.  The Board notes that this is advantageous to the appellant.  The issue has been re-characterized to reflect the expanded review, as stated on the first page.  

The issue of service connection for a gynecological disability, claimed as pelvic pain, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that any current low back disability is related to the appellant's ACDUTRA service.



CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  A November 2002 letter explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

Service treatment records (STRs) for the appellant's periods of ACDUTRA and inactive duty training (INACDUTRA) have been obtained, and postservice and private treatment records have been associated with the record.  The RO arranged for VA examinations for the appellant's low back disability in October 2009, March 2010, and October 2012.  In considering the examinations as a whole, the Board finds that VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the appellant's low back disability to constitute probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Moreover, the appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the available evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C.A. §§ 101(24), 106, 1131.  In other words, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101 (2)-(24).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant contends that she has a current low back disability as a result of an injury sustained during a period of verified ACDUTRA.  Her April 1982 service entrance examination was normal.  STRs show that in June 1982 (during ACDUTRA) the appellant was treated for back pain following physical training (PT).  Between June and August 1982, she was intermittently treated for back pain; diagnoses included mechanical back pain, mild back strain, and postural low back pain.  On August 1982 orthopedic consultation, it was noted that the appellant gave a vague history of arthritis as a child.  Spinal X-rays were normal and the appellant was sent to physical therapy.  She was restricted from lifting weights and performing body twists.  In September 1982, STRs show that her mechanical back pain was improved.  

Additional STRs show that the appellant complained of back pain following a motor vehicle accident that occurred six days prior to the commencement of her annual training in July 1987.  A July 1991 examination for Reserve service was negative for back pain.  
	
The appellant began treatment with a private provider for low back pain in April 1989.  No diagnosis, other than back pain, was given.  Private treatment records from 1989 through January 2007 show intermittent treatment for cervical and lumbar pain with tenderness, spasm and restricted motion.  Neck and low back pain, without etiology, were diagnosed.  

The appellant first received VA medical treatment in March 2004.  On examination it was noted that the appellant complained of back pain.  Not etiology was given.  

In 2008, the appellant sought (and was denied) Social Security Administration (SSA) benefits for disabilities including rheumatoid arthritis and lupus.  In 2009, she sought reconsideration, asserting that due to rheumatoid arthritis, lupus, fibromyalgia, vertigo, sleep disorder, irritable bowel system, chronic headaches, temporomandibular joint dysfunction, and other symptoms she was disabled.  Notably, back pain was not mentioned as a separate disability; however, medical records associated with the disability determination show that the appellant was treated for back pain.  [The Board notes that service connection for fibromyalgia and rheumatoid arthritis were denied in April 2014.]

On October 2009 VA spine examination, the appellant stated that while performing body twisting exercises during active duty, she strained a muscle in her back.  She reported being treated at sick call with pain medications and muscle relaxants and taken off duty.  She reported intermittent treatment for back pain during active duty.  On examination, her current symptoms included numbness, burning and tingling that radiated to both legs with prolonged periods of standing or sitting, as well as fatigue, pain, decreased motion, stiffness, weakness and back spasms.  No history of hospitalizations or trauma was given.  Because the appellant failed to show for diagnostic studies necessary, there was insufficient evidence to warrant an acute diagnosis other than lumbar strain.  Therefore, the examiner was unable to render a medical opinion as to the etiology of the appellant's spine disability.  

On March 2010 VA examination, the appellant reported progressive low back pain since 1982.  Symptoms included pain, numbness and weakness.  Contemporaneous X-rays of her lumbar spine were normal.  Lumbar strain was diagnosed.  The examiner noted that the appellant had lots of complaints of pain, and that an etiology of her pain was difficult to delineate.  The examiner noted that the appellant also has rheumatoid arthritis and fibromyalgia and was tender to palpation nearly everywhere.  

On October 2012 VA examination, degenerative disc disease (DDD) of the lumbar spine with radiculopathy was diagnosed.  The appellant reported that back pain began following an injury during PT exercise.  Arthritis was confirmed by diagnostic imaging.  The examiner opined that the appellant's DDD of the lumbar spine was less likely than not incurred in or caused by her injury in service.  The examiner noted that the appellant did not have back pain prior to her military service, sustained a lumbar strain while in the military, and now has mild arthritis.  As rationale for the opinion provided, the examiner noted that lumbar strain has not been shown to lead to arthritis.  

VA treatment records show the appellant was treated for back pain in September 2011 and January 2012.  Continued treatment for rheumatoid arthritis and osteoarthritis is also shown.  

It is not in dispute that the appellant has a back disability; what remains for consideration is whether such diagnosis is related to her ACDUTRA service.  After consideration of all the evidence as outlined above, the Board finds the preponderance of the evidence is against the claim of service connection for a low back disability.

The Board notes that while the Appellant made a vague assertion of having arthritis as a child and prior to her enlistment, it was determined on examination that she did not have a pre-existing injury.  Moreover, the presumptions (including the presumption of aggravation of a pre-existing injury) are not applicable in cases where the claimant only has ACDUTRA service and no service-connected disabilities.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1991).  Additionally, arthritis of the spine was not diagnosed until October 2012, nearly 30 years following her ACDUTRA service; therefore, even if the presumption did apply, service connection would not be warranted under 38 U.S.C.A. § 1112 as a chronic disease. 

Additionally, the appellant's complaints of back pain in service were treated conservatively without diagnosis of a chronic disability at the time, and apparently resolved, as the appellant's 1991 Reserve examination was negative for complaints of back pain.  Although she endorsed a past history of recurrent back pain, a chronic low back disability was not diagnosed.  The Board notes that while the appellant complained of back pain throughout the pendency of this appeal, pain alone is not a compensable disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Therefore, the remaining question is whether the appellant's low back disability may somehow be related to her complaints of back pain during her ACDUTRA service.  Whether there is a nexus between a current disability and complaints in service is a medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The only competent evidence of record in the matter of a nexus between the appellant's ACDUTRA service and her low back disability, is the opinion of the October 2012 VA examiner, which determined that the appellant's current low back complaints were less likely as not related to complaints of back pain during ACDUTRA.  The examiner noted that although a back strain was diagnosed during ACDUTRA, back strain is not shown to cause arthritis of the spine.  As the opinion is by a medical professional who is competent to provide such opinion, and explains the underlying rationale, it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds it to be persuasive.

The Board notes the appellant's own assertions of a nexus between her current low back disability and her complaints of back pain during ACDUTRA service are not competent evidence in this matter.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The appellant is a layperson without any medical training/experience; she is competent to report that she has back pain, but is not competent to establish that there is any specific underlying pathology to account for the pain, as that is a medical question beyond the realm of lay observation.  Furthermore, she has not presented any medical opinion or treatise evidence supporting that her low back disability is (or may be) related to her ACDUTRA service.  In light of the foregoing, the preponderance of the evidence is against this claim.  Therefore, the benefit-of-the-doubt doctrine does not apply; the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied. 


REMAND

In March 2014, VA received treatment records from the appellant's private gynecologist.  Treatment records show the appellant underwent a total hysterectomy in August 2013 secondary to pelvic pain and uterine fibroids.  While these records were considered in the September 2014 supplemental statement of the case, they were not available for review on previous VA examinations in March 2013, which noted that the appellant did not have a uterine fibroid disability.  The newly received records establish that the appellant had a diagnosis of uterine fibroids during the course of the applicable appeal period.  As such, a new examination, for an etiological opinion is required.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain copies of all pertinent outstanding VA treatment records from March 2013 to the present.  

2. Please verify all active duty for training and inactive duty for training dates for the Veteran's service in the Army Reserves, to include any period in May 1983.

3. Please prepare a memo for the record listing all dates of ACDUTRA and INACDUTRA service.

4. Please obtain (with the cooperation of the Appellant) updated private treatment records.  

5. The AOJ should thereafter schedule the Veteran for an appropriate examination to determine the nature and likely etiology of any gynecological disability, to include pelvic pain, uterine fibroids, and/or residuals of a miscarriage.  The appellant's record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the appellant and review the record, the examiner should provide opinions responding to the following:

a. Has the appellant had a gynecological disability at any time during this appeal (which began in October 2002) to include pelvic pain, uterine fibroids, and/or residuals of a miscarriage?  

b. If so, is it at least as likely as not (a 50 percent or better probability) that any such gynecological disability is related to a period of confirmed ACDUTRA or INACDUTRA service (see memo in record)?  

The examiner must explain the rationale for all opinions provided.

6. Thereafter, please review the record and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. Graham 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


